Citation Nr: 0815720	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  02-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for total lower extremity 
loss of use to include bowel and bladder, status post 
residuals of gunshot wound to the spinal cord, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded for additional development in January 
2004 and November 2006.  The Board notes that the November 
2006 remand instructed that the veteran's claims file should 
be provided to the October 2001 VA examiner to obtain an 
additional opinion.  The January 2007 VA opinion indicates 
that examiner no longer worked at VA.  Therefore, a new 
physician reviewed the claims file and provided the necessary 
opinion.  The Board finds that this represents substantial 
compliance with the November 2006 remand, and we may proceed 
with the veteran's claim.


FINDINGS OF FACT

1.  On April 20, 1969, while on active duty, the veteran 
resisted arrest and was shot by a police officer.

2.  The veteran was not insane at the time he resisted arrest 
and was capable of distinguishing right from wrong.

3.  The veteran deliberately and intentionally resisted 
arrest on April 20, 1969, with knowledge of, or wanton and 
reckless disregard of the probable consequences.

4.  Total lower extremity loss of use to include bowel and 
bladder, status post residuals of gunshot wound to the spinal 
cord is not shown to have been caused or aggravated by a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Total lower extremity loss of use to include bowel and 
bladder, status post residuals of gunshot wound to the spinal 
cord were the result of the veteran's own willful misconduct 
and were not incurred in the line of duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.102, 3.310 (2007).

2.  Total lower extremity loss of use to include bowel and 
bladder, status post residuals of gunshot wound to the spinal 
cord is not proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received after 
the enactment of the VCAA.

A letter dated in December 2006 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.  The veteran was informed of 
what the evidence must show to substantiate his claim for 
secondary service connection.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in December 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury and that is not a result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.310(a).  This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added.  However, 
since the veteran's claim was received before October 10, 
2006, the Board will apply the standard in effect prior to 
that date, which version favors the veteran.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  (See §§ 3.310, 3.302.) 38 C.F.R. § 3.1(n).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A service personnel record shows the veteran was put on AWOL 
status on April 13, 1969.

A May 1969 Medical Board Report indicated that after having 
illegally entered a drug store and taken some Benzedrine 
tablets, the veteran was seen by a police officer as he was 
attempting to replace the screen on a door of an apartment 
building.  He then received a shotgun blast.  The veteran had 
always been in good health, except for acquiring the habit of 
taking Benzedrine while in Vietnam.

In a February 1970 Administrative Decision, the RO determined 
that the veteran's injuries in service were due to his own 
willful misconduct and not incurred in the line of duty.  
While on active duty, the veteran failed to report to his 
division on April 12, 1969 and was placed on AWOL status.  On 
April 20, 1969, after attending a party and drinking vodka, 
he broke into and entered a clinic.  The burglar alarm 
activated, and the veteran left by the window he had entered.  
The police responded and twice ordered him to halt.  When he 
failed to obey, the police fired a shot at him, hitting the 
veteran and severing his spinal cord.  As a result of the 
gunshot wound, the veteran had paralysis of the lower 
extremities.  The RO concluded that the veteran exhibited 
deliberate and intentional wrongdoing by breaking into a 
clinic with the purpose of stealing drugs.  He deliberately 
disregarded the orders of the policeman to halt, exhibiting 
reckless disregard of the consequences of this act.

During a May 1971 VA examination, the veteran indicated that 
he was shot by a police officer while trying to avoid 
apprehension for unauthorized absence from his military duty 
station.

In a March 1972 written statement, the veteran indicated that 
while in Vietnam, he got hooked on pills because of the hours 
he spent on night watch.  When he returned to the states, he 
continued to have this problem.  He was on leave but stayed 
away five extra days, because he had the jitters and wanted 
some more pills.  He broke into a place one night to get some 
pills and was later shot by a police officer while he was 
still in the vicinity.  He stated he was shot without warning 
because he ran from the officer.

In a December 1978 decision, the Board determined that the 
injuries the veteran sustained on April 20, 1969, were the 
result of his own willful misconduct.  The Board indicated 
review of several police investigation reports, including a 
statement by the veteran.  On that date, two officers 
answered a burglar alarm and observed that a forced entry 
into a medical clinic had been made.  The veteran was pursued 
by an officer, who warned the veteran to stop.  He then fired 
one shot, which hit the veteran.  Upon admission to the 
hospital, a plastic container containing seven yellow 
capsules was recovered from the veteran.  A witness to the 
shooting was contacted by the police.  She stated she 
observed the veteran running down the street and trying to 
open her door.  She heard someone clearly yell to the veteran 
to stop.  In his statement, the veteran indicated that he had 
been to a party where he had consumed a considerable amount 
of alcohol.  He entered the medical clinic by breaking a 
window for the purpose of obtaining pills.  The veteran was 
arrested for burglary.

In a September 1989 written statement, the veteran indicated 
that when he returned from Vietnam, he was in a confused 
state of mind and was emotionally upset.  He believed that he 
needed drugs.  He was afraid to go back to camp, because a 
confrontation could put him in a violent situation.  He 
entered the drug store and attempted to obtain drugs that he 
believed would help his disturbed state of mind.  A silent 
alarm was set off, and the police arrived.  He panicked and 
ran.

In September 1990, the veteran testified at a hearing at the 
RO.  He stated that in April 1969, he knew he was due back at 
camp but did not want to return because he feared the drill 
instructor.  He was feeling violent and was afraid of 
attacking someone.  He now realizes this was a reaction from 
his experiences in Vietnam.

In March 1992, the veteran underwent VA examination for PTSD.  
He stated that he felt anger in 1969, and this is what made 
him stay AWOL and break into a pharmacy for drugs.  When he 
returned from Vietnam, he could not stand the thought of 
returning to camp and to the authorities.  He denied being 
intoxicated at the time, but the records seemed to indicate 
otherwise.

In September 1993, a VA physician reviewed the veteran's 
claims file.  He indicated that it was possible, on return 
from Vietnam, that the veteran had started to resent 
authority and was disturbed with his role in Vietnam.  This 
could have accounted for his going AWOL.  The drug dependency 
that developed in Vietnam could also have influenced his 
breaking into the store.  Being intoxicated took away some of 
the inhibitions that he could have had otherwise.

In a November 1993 decision, the Board awarded service 
connection for PTSD.

In June 2001, the veteran's claims file was provided to a 
physician for an opinion.  Previous records showed the 
veteran felt a compulsion to self-medicate due to his PTSD.  
The veteran stated in a previous treatment record that, 
without a doubt, he was already having PTSD symptoms in 1969.  
A previous physician indicated that the possibility that the 
veteran's behavior that night was a direct result of his PTSD 
symptoms was very high.  The current VA examiner indicated 
that it was plausible that the veteran already was having 
PTSD symptoms on the night he was shot.  He, therefore, 
impulsively and misguidedly sought to medicate himself to 
avert consequences of anger and rage.  In summary, the VA 
physician concluded that it was at least as likely as not 
that PTSD symptoms were a significant factor in the veteran's 
actions on the night he suffered a gunshot wound.

In October 2001, the veteran underwent VA examination.  The 
severity level of his PTSD was evaluated.  The examiner 
opined that the opinion of the June 2001 physician was very 
accurate and agreed that PTSD was a causal component in the 
gunshot wound.

In January 2007, the veteran's claims file was provided to a 
VA physician.  She reviewed the claims file.  In her opinion, 
at the time he resisted arrest, the veteran was able to 
distinguish right from wrong.  She specified that early 
psychiatric evaluations describing the event, administrative 
documents describing the event, and later ongoing behavior of 
the veteran in regard to truthfulness during various 
examinations supported her conclusion.

The Board notes that the Board determined in December 1978 
that the injuries the veteran sustained on April 20, 1969 
were the result of his own willful misconduct.  This was in 
conjunction with the veteran's claim of entitlement to direct 
service connection for the injuries sustained that night.  
Here, the veteran has raised the claim of entitlement to 
service connection for residuals of that gunshot wound as 
secondary to his PTSD.  Since the Board determination in 
December 1978, the veteran has been diagnosed with PTSD and 
awarded service connection for this disability.  In light of 
this diagnosed psychiatric disorder, the Board must revisit 
the issue of whether the injuries the veteran sustained on 
April 20, 1969 were the result of his own willful misconduct.

A review of the claims file shows that police investigation 
reports from April 1969 are not of record.  The December 1978 
Board decision indicates they were a matter of record at that 
time.  In December 2005, the RO attempted to obtain the 
police reports, but they were unavailable.  Nevertheless, the 
Board finds that previous RO and Board decisions provide 
detail regarding the content of those records.

After evaluating the record, the Board finds that service 
connection is not warranted for residuals of the gunshot 
wound sustained on April 20, 1969 because the disabilities 
were caused by the veteran's own willful misconduct.  While 
the June and October 2001 VA reports indicate the veteran's 
PTSD played a role in his behavior on that day, his 
psychiatric disorder was just one element to be considered.

A diagnosis of PTSD does not excuse gross criminal behavior.  
Therefore, when determining whether a disability was incurred 
in the line of duty or whether it is the result of the 
veteran's own willful misconduct, and the veteran has been 
diagnosed with a psychiatric disorder, VA must evaluate 
whether the veteran was insane at the time of the incident 
resulting in the disability.  An opinion must be obtained as 
to whether the veteran knew right from wrong at the time he 
resisted arrest and sustained the gunshot wound.  Neither the 
June nor October 2001 opinion establishes the veteran was 
insane, could not distinguish right from wrong, or was 
incapable of controlling his actions at the time he resisted 
arrest.

Thus, the veteran's claim was remanded in November 2006, and 
an additional opinion was sought.  The VA physician opined 
that the veteran was able to distinguish right from wrong at 
the time he resisted arrest and sustained a gunshot wound.  
She based this opinion on the veteran's early psychiatric 
evaluations, administrative decisions, and the veteran's 
later truthfulness.  No other opinion of record addresses 
whether the veteran was insane or could distinguish right 
from wrong when he resisted arrest.  The veteran has not 
contended that he was insane or did not know right from wrong 
on that night.

The Board finds that the preponderance of the evidence shows 
the veteran knew right from wrong and was not insane at the 
time he resisted arrest on April 20, 1969, resulting in a 
gunshot wound and subsequent residuals.  Therefore, even 
though the evidence shows his PTSD may have played a part in 
his behavior that night, the injuries he sustained were the 
result of his own willful misconduct.  Thus, service 
connection may not be awarded as secondary to his PTSD.

The Board has decided to address the issue of secondary 
service connection, in part, because of a prior joint remand.  
Historically, the Board did not consider secondary service 
connection if the incident occurred in service.  See Board of 
Veterans Appeals Miscellaneous File, MF-10 (July 15, 1963) 
(1. VAR 1310 provides that "disability which is proximately 
due to or the result of a service connected disease or injury 
will be service connected."  2.  This rating principle is 
not new.  It is, in fact, older than the Veterans 
Administration.  In 1921 it was stated that "The general 
policy followed by the Veterans Bureau is that the question 
whether a service connected disability is to be regarded as a 
proximate cause of a later disability incurred after 
discharge must be determined according to the facts of each 
individual case.")

Clearly, in this case, the events happened during service.  
The requirements under 38 C.F.R. § 3.310 (proximate 
causation) are far more restrictive than the general law 
providing compensation benefits.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection would not have been in effect 
for any disability while the veteran remained in service.  
However, in light of past experience, the issue of secondary 
service connection is addressed.

A key element in 38 C.F.R. § 3.310 is the concept of 
proximate causation.  We note initially that a determination 
of proximate cause is basically one of fact, for 
determination by adjudication personnel.  VADIGOP, 3-17-71 
(Vet).  Proximate cause is defined by Black's Law Dictionary 
1225 (6th ed. 1990) as that which, in a natural and 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  This definition is very similar to the 
following definition of proximate cause adopted by the 
General Counsel of the Bureau of War Risk Insurance in a 
January 12, 1921, opinion, 13 Op. G.C. 141 (Bureau of War 
Risk Ins. 1921):  An act which directly produced the injury * 
* *.  That cause which naturally leads to and which might 
have been expected to produce the result.  That from which 
the effect might be expected to follow without the 
concurrence of any unusual circumstances.  That which 
immediately produces the effect as distinguished from a 
predisposing cause.  See also VADIGOP 3-17-71 (Vet) (quoting 
same definition).  Here, there is nothing that suggests 
proximate causation.  The veteran's own recitation of events 
has changed and is not credible.  He has reported that he was 
intoxicated and that he was not intoxicated.  He has reported 
that he was shot because he was AWOL.  His inconsistent 
reporting renders him not credible.

Although there is some evidence that PTSD may have had some 
influence on his actions, such actions were not the proximate 
cause of the injury.  The veteran was shot by another person, 
a police officer.  The action of the police officer was 
clearly an intervening event.  There is no evidence that he 
shot himself.  There is no evidence that he was attempting to 
commit suicide, to include suicide by cop.  Had the police 
not responded, he never would have been injured.  Had the 
police not fired a weapon, he would not have been injured.  
Rather, it is the independent intervention of the police and 
the decision to fire a weapon that proximately resulted in 
the injury.  The sequence was broken by an efficient 
intervening cause, the firing of a weapon by the police.  
Such intervening cause may interrupt the causal connection 
between an event or circumstances and subsequent incurrence 
of disability or death.  See, e.g., Bludworth Shipyard, Inc. 
v. Lira, 700 F.2d 1046, 1051-52 (5th Cir. 1983).  The fact 
that the veteran's willful misconduct lead to the shooting 
does not establish that his actions were the proximate cause 
of the injury.


ORDER

Service connection for total lower extremity loss of use to 
include bowel and bladder, status post residuals of gunshot 
wound to the spinal cord, claimed as secondary to service-
connected post-traumatic stress disorder, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


